MEMORANDUM **
Guillermo Manzo appeals from the 168-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846; being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1); and illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We dismiss the appeal.
Manzo contends that the appeal waiver in his plea agreement is unenforceable because the district court orally advised him of his right to appeal at the sentencing hearing. The district court’s statements at sentencing did not affect the written appeal waiver because the district court simply advised Manzo of the existence of a right to appeal and stated that his plea agreement may have waived all or some of the right. See United States v. Aguilar-Muniz, 156 F.3d 974, 977 (9th Cir.1998).
Manzo also contends that the appeal waiver is unenforceable because his sentence is unconstitutional. Because Manzo does not allege a constitutional violation, this contention fails.
Accordingly, we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182-84 (9th Cir. 2000).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.